ACCEPTED
                                                                                       01-15-00584-CV
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                12/22/2015 11:11:16 AM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                              No. 01-15-00584-CV

                                                                       FILED IN
                                                                1st COURT OF APPEALS
                                     IN THE                         HOUSTON, TEXAS
                                                               12/22/2015 11:11:16 AM
                         FIRST COURT OF APPEALS                 CHRISTOPHER A. PRINE
                                                                        Clerk

                              HOUSTON, TEXAS


                             LORENZO WALKER,
                               Plaintiff-Appellant
                                        v.
                    HOUSTON COMMUNITY COLLEGE,
                               Defendant-Appellee


Appeal from the 80th Judicial District of Harris County (Honorable Larry Weiman,
                    presiding); Trial Cause No. 2012-45866.


 APPELLANT’S MOTION FOR VOLUNTARY DISMISSAL OF APPEAL


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW Lorenzo Walker, the Plaintiff-Appellant (“Appellant”), and

respectfully moves the Court for Voluntary Dismissal of his appeal from the

dismissal of his claims against Houston Community College, Defendant-Appellee

(“Appellee”).

      Appellant filed his Notice of Appeal on June 30, 2015, from the trial court’s

order granting Appellee’s motion for summary judgment, thereby dismissing all of
the Appellant’s claims against Appellee, and the order denying Appellant’s motion

for new trial. Appellant has paid his filing fee for this appeal, there are currently

no briefing deadlines, and the Court has not issued an opinion or judgment in this

appeal. Appellant seeks no relief against the Appellee through this Motion or the

dismissal of his appeal. Appellant has filed a notice of non-suit, with prejudice, in

the matter from which she appeals.

      Appellee has not sought any relief in this appeal and is unopposed to this

Motion.

                                     PRAYER

      Appellant respectfully prays that the Honorable Court grant this Motion for

Voluntary Dismissal of this Appeal with prejudice and providing that each party

agrees to bear their own costs, expenses, and attorneys fees.

                                       Respectfully submitted,

                                       WATTS & COMPANY LAWYERS
                                       /s/ Larry Watts
                                       Laurence (“Larry”) Watts
                                       Texas Bar No. 20981000
                                       Melissa Azadeh
                                       Texas Bar No. 24064851
                                       P.O. Box 2214
                                       Missouri City, Texas 77459
                                       Tel. ( 281) 431-1500
                                       Fax: (877) 797-4055
                                       wattstrial@gmail.com
                                       ATTORNEYS FOR PLAINTIFF-APPELLANT
                                       LORENZO WALKER


                                         2
                          CERTIFICATE OF SERVICE

      I hereby certify that on this 22nd day of December 2015, a true and correct

copy of the foregoing document has been served on opposing counsel of record via

e-service, if available, and/or by facsimile transmission, to:

                                  Daniel Ramirez
                               Monty & Ramirez LLP
                                150 W. Parker Road
                               Houston, Texas 77076
                                Fax: 281-493-5983

                                               /s/ Larry Watts
                                               Laurence (“Larry”) Watts




                                           3